PARKER, Judge.
An action for damages on account of the death of a person caused by the wrongful act or neglect of another must be brought within two years of the death. G.S. 1-53(4). Plaintiff’s intestate died 31 October 1973. The present action was commenced on 11 August 1978, almost five years after the date of death. The action was barred by the statute, and summary judgment dismissing the action was properly entered.
We do not agree with plaintiff’s contention that the filing of a notice of voluntary dismissal in her prior action, which was commenced in apt time, gave her an additional year within which to commence the present action. In support of this contention, plaintiff relies upon the following from G.S. 1A-1, Rule 41(a)(1):
“If an action commenced within the time prescribed therefor, or any claim therein, is dismissed without prejudice under this subsection, a new action based on the same claim may be commenced within one year after such dismissal . . . .”
This provision from Rule 41(a)(1) has no application to the present case because plaintiff’s prior action was not dismissed by her filing a notice of voluntary dismissal on 12 August 1977. At the time that notice was filed, plaintiff’s prior action had already been discontinued.
“When there is neither endorsement by the clerk nor issuance of alias or pluries summons within the time specified in Rule 4(d), the action is discontinued as to any defendant *313not theretofore served with summons within the time allowed.” Rule 4(e).
The original summons in plaintiffs prior action was never served on defendants and no alias or pluries summons was issued or endorsement made within the time specified in Rule 4(d). Plaintiffs prior action was discontinued well before plaintiff attempted to dismiss it voluntarily pursuant to Rule 41(a)(1). Her attempt was ineffectual to bring the provisions of Rule 41(a)(1) into play. Hall v. Lassiter, 44 N.C. App. 23, 260 S.E. 2d 155 (1979).
The summary judgment dismissing plaintiffs action is
Affirmed.
Judges Arnold and Webb concur.